DISSENTING OPINION OF
FARRINGTON, J.
Statement. — The respondent, operating a stone quarry at Carthage, Missouri, received a request from one J. B. Hoffman of Ft. Worth, Texas, for quotations on five cars of stone. Respondent thereupon called upon the commercial agent of the appellant for quotations of rates and received a letter quoting twenty-seven and one-half cents per hundred pounds on cars of 50,000 pounds minimum capacity. Respondent then made a bid for delivered price of the s'tone, and this bid was accepted. The appellant was notified that respondent would require five cars, each of 50,000 pounds minimum capacity, in which to ship the stone', the cars to be routed on the St. Louis & San Francisco Railroad to Jonesboro, Arkansas, and from there on the appellant’s route to Ft. Worth, Texas. The respondent’s agent ordered the cars as they were needed over the telephone, and in each instance ordered a 50.000 pound capacity car. There being a scarcity of such cars., the company for its own convenience furnished five cars of 80,000 pounds minimum capacity-each. The respondent loaded these 80,000 pounds capacity cars as though they had- been 50,000 pound capacity cars. When the shipment reached Ft. Worth, the consignee was called upon and required to pay freight on the basis of 80,000 pound capacity cars instead of on the basis of 50,000 pound capacity cars, making the difference in the total amount that he was required to pay (as appellant figured on the basis of 80.000 pound capacity cars) $270.60 more than would have been required on five 50,000 pound capacity cars. *119The respondent in due time made claim for that amount, and the appellant sent its adjusting agent and representative to Carthage, who, after going over the entire matter with the railroad company’s agent and the officers of the respondent, agreed with them that they had been overcharged and repaid them the sum of $270.60. The appellant later claimed that under the tariff schedules and rates prescribed by the Interstate Commerce Commission the repayment of the $270.60 was a violation of the rules and regulations of the Interstate Commerce Commission, and that respondent not only owed the $270.60 which had been repaid, but an additional amount, making the total amount alleged to be due the appellant, $323.12, and that this amount was due by a correct figuring of the rate on the cars in which the stone was actually shipped. The appellant demanded payment of the respondent which was refused and suit was instituted in the circuit court of Jasper county.
The plaintiff (appellant) introduced in evidence at the trial the copies of the tariffs filed with the Interstate Commerce Commission governing this shipment. Item 54 of this schedule provides that “the minimum weight will be the marked capacity of the car,” etc. Plaintiff also introduced in evidence- the following-item:
“Supplement No. 6 to Texas Tariff. 42-B, Effective
November 29, 1908 :
“Effective September 10, 1908. Stone: Building (Not Granite or Marble), Flagging and Paving, Rough Quarried, Sawed or Dressed, Including Artificial Moulded Stone (Not Polished, Lettered or Figured) and Stone crushed, minimum weight, 50,000 pounds, 27% cents per 100 pounds from Kansas City territory to points taking Ft. Worth-Dallas Group Rates.”
Plaintiff also introduced item No. 81, under the head of “Rules” in Texas Tariff No. 42-B, as follows:
*120“Minimum Weight Assessed, Based 81 on Capacity oeCar Shipper May Order.”
“The following rule will be observed in assessing the freight charges for minimum weights, according to capacity of car: ‘When the carrier cannot furnish car of capacity ordered by shipper, and for his own convenience provides a car of greater capacity than the one ordered by the shipper, it may be used on the basis of the minimum carload weight fixed in tariff applied on size of car ordered by shipper, but in no case less than the actual weight, capacity of car ordered, number of the order, and date of same to be shown in each instance on the bill of lading and the carrier’s waybill.’ In no case must shipment be billed at minimum weight of a car of less capacity than in service on initial line. ’ ’
. Plaintiff also introduced the following writing (being the same as four others introduced — one for each car) which the plaintiff insists on calling a bill of lading and which defendant ■ insists on calling a shipper’s ticket.
ST. LOUIS AND SAN FRANCISCO R. R. CO.
Carthage, Mo., 12-18,1908.
Will please receive the following freight to be forwarded subject to the Rules of Transportation, printed on its regular Shipping Bills, said rules being agreed to by the shippers, addressed to

J. B. Hoffman,

Ft. Worth, Tex.
Yia Frisco Care of Cotton Belt at Jonesboro, Ark.
No. and Description of Packages Weight Stone
Car No. 1110, M. & N. A.................... 51,000
Less 500 lbs. for stakes.
NOT NEGOTIABLE.
This shipment is tendered and received subject to the terms and conditions of the Company’s Uniform *121Bill of Lading. All conditions herein to the contrary are cancelled.
Shipper’s Signature Spring River Stone Go.
Agent’s Signature A. W. Munday
SPRING- RIVER STONE CO., Shipper.
At the close of plaintiff’s, evidence, the court directed a verdict for the defendant, and the case is here on plaintiff’s appeal.
The issues presented to this court may be stated in small compass, viz.: The respondent ordered by telephone five 50,000 pound capacity cars. The freight has. been paid by respondent to cover the shipment if the stone had been shipped in 50,000 pound capacity cars. For the convenience of the appellant, 80,000 pound capacity cars were furnished. The Interstate Commerce Commission’s rules require that freight be figured on the minimum marked capacity of the car used, unless there has been an order for a smaller capacity car than that furnished, in' which event the minimum rate will be figured on the shipment according to the minimum carload ordered, provided the capacity of the car ordered, the number of the order, and the date of the same, be shown in each instance on the bill of lading and the carrier’s waybill. In the present case, no such notations appear; in the absence of which the appellant contends that it must collect, under the rules and regulations of the Interstate Commerce Commission, the total amount of freight, figured on 80,000 pound capacity cars. The respondent contends that it was the duty of tlie appellant to place these notations on the bill of lading and the waybill, and that, in any event, after the appellant’s attention had been called by them to a mistake in the amount of freight charged, and when their agent came to Carthage and investigated the whole matter and granted the demand of the respondent for a refund, that settled the matter so far as respondent and appellant were *122concerned. ■ It is agreed that both respondent and appellant in making the settlement at Carthage acted in good faith and were settling under their understanding of the tariff schedules the exact amount of freight due.
It does not appear that the tariff schedules were posted in the depot, as provided by the rules of the Interstate Commerce Commission. Respondent did not file any counterclaim for damages for a failure to so post, or for damages for not making the proper notations on the bill of lading and waybill.
OPINION.
FAR-RINGrTON, J.
It is no longer a mooted question that the shipper and carrier cannot contract-for a different rate on an interstate shipment than that prescribed by the schedules filed with the Interstate Commerce Commission and under the rules and regulations promulgated by it. And it can no longer be contended that it is not the law of the land that the shipper is conclusively presumed to know the schedule of rates and the rules and regulations of the Interstate Commerce Commission even though the carrier fail to post the tariffs as required in its various stations, whatever may have .been held in this and other states to the contrary. The Constitution of the United States (Art. YI) provides: “This. Constitution and the laws of the United States which shall be made in pursuance thereof, . . . shall be the supreme law of the land; and the judges in every State shall be bound thereby, ... . ;” and this certainly means that State courts are bound by the laws of the United States as. construed by the federal Supreme Court.
In the case of Texas & Pacific Ry. Co. v. Cisco Oil Mill, 204 U. S. 449, 51 L. Ed. 563, 27 Sup, Ct. Rep. 358, it is held that interstate freight rates are established when a schedule is filed by a carrier with the Interstate Commerce Commisison and copies are furnished by *123the railway company to its freight officers, although such rates may not be posted as required by section 6 of the act to regulate commerce, as amended March 2, 1889 (25 Stat. at L. 855, Chap. 382, U. S. Comp. Stat. 1901, p. 3158), the posting merely affording special facilities to the pubic for ascertaining the rates actually in effect; and it is also held that the carrier and the shipper have no power to contract with reference to the rates — they being fixed by the schedule.
The case of Texas & Pacific Ry. Co. v. Mugg & Dryden, 202 U. S. 242, 50 L. Ed. 1011, 26 Sup. Ct. Rep. 628, adopts the opinion of Chief Justice Brickell in the case of Southern R. Co. v. Harrison, 119 Ala. 539, 24 So. 552, in which the following language was used: “ . . . whatever be the rate agreed upon, the carrier’s lien on the goods is, by force of the act of Congress, for the amount fixed by the published schedule of rates and charges, and this lien can be discharged, and the consignee can become entitled to the goods, only by the payment, or tender of payment, .of such amount. Such is now the supreme law, and by it this and the courts of all other States are bound.”
In the case of Texas & Pacific Ry. Co. v. Abilene Cotton Oil Co., 204 U. S. 426, 51 L. Ed. 553, 27 Sup. Ct. Rep. 350, it was held that suits could not be brought in the State courts by shippers against carriers to test the reasonableness of and to recover an alleged overcharge when the rate charged by the carrier was in accord with the schedule filed with the Interstate Commerce Commission, the reason therein pointed out being that different courts and juries passing on the cases brought before them could not and would not fix the “reasonable amount” to be the same, from which there would necessarily flow confusion in the rates to be charged and there would follow discrimination in favor of some and against others, which would, in effect, destroy the purpose for which the act of Congress was enacted. The opinion in the ease concludes as follows: *124“Concluding, as we do, that a shipper seeking reparation predicated upon the unreasonableness of the established rate must under the act to regulate commerce, primarily invoke redress through the Interstate Corn-mere Commission, which body alone is vested with power originally to entertain proceedings for the alterration of an established schedule, because the rates fixed therein are unreasonable, it is unnecessary for us to consider whether the court below would have had jurisdiction to afford relief if the right asserted had not been repugnant to the provisions of the act to regulate commerce. It follows, from what we have said, that the court below erred in the construction which it gave to the act to regulate commerce. ’ ’
Mr. Justice White, in the case of New York, N. H. & H. R. Co., 200 U. S. 361, 391, 50 L. Ed. 515, 521, 26 Sup. Ct. Rep. 272, 277, used this language: “The all-embracing prohibition against either directly or indirectly charging less than the published rate shows that the purpose of the statute was to make the prohibition applicable to every method of dealing by a carrier by which the forbidden result could be brought about. If the public purpose which the statute was intended to accomplish be borne in mind, its meaning becomes, if possible, clearer.” And this language was approved in the case of Armour Packing Co. v. United States, 209 U. S. 56, 52 L. Ed. 681, 28 Sup. Ct. Rep. 428.
That the shipper and the carrier cannot fix a different rate from that fixed in the schedule is again held in the case of Kansas City Southern Ry. Co. v. Albers Com. Co., 223 U. S. 573, 56 L, Ed. 556, 32 Sup. Ct. Rep. 316.
In the case of Robinson v. Baltimore & O. R. Co., 222 U. S. 506, 56 L. Ed. 288, 32 Sup. Ct. Rep. 114, it is held that before a shipper may recover from the carrier the excess- he claims to have paid under a regularly established and published rate which he attacks as unjustly discriminatory, he must; as a prerequisite, *125have the investigation and appropriate finding of the Interstate Commerce Commission.
The decisions of this State hold that the fixing of the rate to be charged different from that fixed by the schedule is no longer an open question. It is not a matter concerning which the shipper and carrier have a right to contract, either in the initial contract for shipment, or in a subsequent contract of settlement or adjustment, or by a rebate. [See, Dunne & Grace v. Railroad, 166 Mo. App. 372, 148 S. W. 997.] In that case, a rate different from that fixed in the schedule filed with the Interstate Commerce Commission was. agreed upon. When the consignment arrived at its destination in Kentucky a greater amount was demanded of the shipper than that fixed by the schedule, which was paid under protest. The shipper brought suit to compel the carrier to refund the amount paid over and above that agreed upon, and in the trial court he prevailed. When the case reached the appellate court, it found that neither the amount agreed upon in the initial contract nor the amount charged at destination was the amount fixed by the schedule, and that court found what the schedule rate would be and directed the trial court to enter judgment for that amount. . Similar holdings will be found in the cases of Drey & Kahn Glass Co. v. Railway Co., 156 Mo. App. 178, 136 S. W. 757, and Sutton v. Railroad, 159 Mo. App. 685, 140 S. W. 76.
In the enactment of the act under consideration, Congress was proceeding within its constitution-given right to regulate commerce among the several States, and, as at all times, had the general welfare of the nation and its people in view; and the law, as enacted, plainly shows that both of these features had a place in the minds of the lawmakers. The rate fixed for the transportation of freight is a fact fixed by law, as much so as that a dollar is one hundred cents, and an attempt to vary this fact by contract would be as in*126effectual as an attempt by contract to change the fact that one dollar is one hundred cents.
In the case of Wabash R. Co. v. Sloop, 200 Mo. 198, 98 S. W. 607, it was held that the schedule must be posted by the carrier and that proof of such posting is necessary in order for the carrier to recover the difference between the amount paid and the schedule rate. It will be noted, however, that this case was decided in December, 1906, prior to the decision of the Supreme Court of the United States in the case of Texas & Pacific Ry. Co. v. Abilene Cotton Oil Co., and in the casé of Texas & Pacific Ry. Co. v. Cisco Oil Mill, both supra, the latter case being directly opposed to the holding in Wabash R. Co. v. Sloop.
The Supreme Court of the United States being the final arbiter on this question, its decisions are the law of the land and must be followed by all other courts, whether State or federal; and when that tribunal has passed upon a question as to which it is the "final arbiter, it becomes this court’s duty to fall in line with that decision, notwithstanding a different holding by the Supreme Court of this State. This rule has been often laid down for our guidance by our own Supreme Court and is reiterated in its last decision on the subject; thus, in Haseltine v. Central Nat. Bank, 155 Mo. 66, 56 S. W. 895, it is held that the construction given a federal statute in the United States Supreme Court must be followed in the State courts, and in Briggs v. Holmstrong, 72 Mo. 337, it is said that a decision of the federal Supreme Court construing an act of Congress is conclusive on the courts of the State of Missouri; also, in Barber Asphalt Pav. Co. v. French, 158 Mo. 534, 58 S. W. 934, it is held that where the facts of a case in a State court bring it within the operation of a rule laid down in a decision of the United States Supreme Court, such decision is binding on the State court. See, also, D. C. Wise Coal Co. v. Columbia Lead & Zinc Co., 123 Mo. App. 249, 100 S. W. 680; Mires v. *127St. Louis & S. F. R. Co., 134 Mo. App. 379, 114 S. W. 1052. I therefore take it that it is our duty to follow the last ruling of the Supreme Court of the United States on the question involved in this case because it has to do with the construction of a federal statute, and in doing so we are obeying the mandate of our own Supreme Court in saying that the construction of federal statutes by the federal Supreme Court is binding on all State courts.
The rule of law that forbids the opening of a settlement of a controversy dr the adjustment of a difference between'parties where there was a misunderstanding of the law does not apply to the present case for the reason that in all such cases where it is so held the parties settling had the power to contract in their own right or were by virtue of law given the authority to settle, while in the present case the act of Congress has taken that power entirely away from both the carrier and the shipper. Such must necessarily be the ease on this question of rates and the regulation of freight charges in order that the very purpose of the act, to-wit, equality, shall be universally maintained and discriminations or favors done away with. No confusion will arise if this principle be kept in view as the guiding star in deciding these questions. It can be seen that the object and purpose of the law would be defeated by allowing refunds and rebates under the guise of settlements where alleged or supposed mistakes had been made, and Congress, having in mind this very condition took away from both parties to the contract the power to change the' rate in any particular in any manner. They are prohibited from contracting in their o.wn right with reference to the rate and to make the law in any measure effective they must necessarily be prohibited from' compromising or settling their differences as to rates. The permission to do the one and not the other would destroy at' one blow the purpose of the law.
*128As we have stated, in the case of Robinson v. Baltimore & O. R. Co., supra, it was held that it was a prerequisite to a .recovery by the shipper from the carrier of the excess claimed to have been paid under a regularly established and published rate which he attacks as unjustly discriminatory that he have the proper investigation and finding of the Interstate Commerce Commission. If this, then, be the law, how could the settlement between the shipper and the carrier in this case be relied upon when they merely agreed upon an amount which was not the amount fixed by the schedule and the rules and regulations of the Interstate Commerce Commission1! It would surely be-as necesary a prerequisite to have the finding of the Interstate Commerce Commission oh this question in a settlement, in order to make the settlement binding, as in a .recovery in a court of law.
■ It is, however, contended in this case that the shipper paid the full amount of the freight actually hauled, and that the shipper was not responsible for the failure of the carrier to furnish it the cars it ordered and that it should therefore not be compelled to pay the freight on the 80,000 pound capacity cars when it in fact ordered 50,000' pound capacity cars; and that it was the duty of the carrier and not the duty of the shipper to see that the proper notations were on the bill of lading and waybill as provided by item 81 of the rules and regulations of the Interstate Commerce Commission which has to do with the fixing of rates when this condition exists. If it be held that it was the duty of the carrier to see that these notations were made and that its failure to make them would furnish an excuse to evade the schedule rate, the gate is opened wide for discrimination. The shipper, under the decisions cited, must know the rate to be charged and the basis on which it is charged. As much discrimination could be made by a varying of the capacity of the car used as by a reduction of the *129amount to be paid per hundred pounds. In other words, I do not believe the rate fixed stops with the 27 1-2 cents per hundred pounds, but that the rate fixed is 271-2 cents per hundred pounds figured on the basis of the minimum capacity car used, which, in this case, was a car of 80,000 pounds capacity. This is constructively known as well by the shipper as by the carrier, and where the shipper actually uses a larger car than the one which he ordered he must know that under the schedule filed with the Interstate Commerce Commission he must- pay on the basis of that car, unless, for his protection and benefit there is placed on the bill of lading and the waybill the proper notations. Rule 81 is not only for the convenience of the carrier in permitting it to furnish a larger car than is ordered, but affords a protection to the shipper as well — that is, when the carrier exercises its right to furnish a larger car than is ordered, if the the proper notations are made the shipper will not have to pay on the minimum marked capacity of the car used; which is the general rule. To leave this an open question would necessarily mean discrimination, for, as held in Texas & Pacific Ry. Co. v. Abilene Cotton Oil Co., supra, one court and jury might find that it is the shipper’s duty and another might hold that it is the carrier’s duty and still another might hold that there is a joint duty to see that the proper notations are made. In the one case or the other we would have a shipper getting his freight hauled cheaper than his competitor. Again, we must look to the guiding star which is that the freight rates be fixed, certain and equal as to all.
The recent ease of Illinois Cent. R. Co. v. Elevator Co., decided by the Supreme Court of the United States on January 6, 1913 (Adv. Sheets, Feb. 15), holds that although there is a positive duty on the railroad companj^ under the rules and regulations to post its sched*130ule of rates, the shipper, although he alleges and proves a failure on the part of the railroad company to observe this rule and proves damages to himself by reason of its failure to post the tariffs, is not entitled to bring a suit in the State court for damages occasioned by such failure on the part'of the company. Here was a rule and regulation applying only to the railroad company, a duty to be performed alone by the carrier, yet it was held that the State court was not the tribunal to which the damaged shipper must apply for redress in the first instance. This and the other cases cited, show that the Supreme Court of the United States has held and intends to hold that where differences arise between shipper and carrier with reference to the rate to be charged under the rules and regulations of the Interstate Commerce Commission or with reference to the damages that may accrue for failure to perform certain duties that are required to be performed under said rules and regulations, the injured party, before he can proceed in the courts for redress must first get a finding and order in his favor by the Interstate Commerce Commission. In other words, the Supreme Court of the United States in its decisions, as I understand them, holds that the carrier and the shipper must comply strictly with the tariffs and with the rules and regulations of the Interstate Commerce Commission regarding those rates and which shall govern their transactions, and that the courts are not given discretion to relieve against hard particular cases arising thereunder, lest exceptions become the rule.
Besides, when the bill of lading was delivered by the carrier to the shipper in this case, reduced to writing, so far as the contract of carriage and the amount of freight to be charged was concerned, this was fixed, and not subject to be varied or contradicted by oral testimony as to what the understanding was prior to the execution of the contract of carriage, it *131being a well-settled .principle that the contract feature of a bill of lading is no more subject to change or, modification by oral testimony than any other written contract; it is only to the .receipt feature of the bill of lading that such oral testimony is admissible. It has been held in this State that it is the duty of the shipper to read his bill of lading, and unless it is by some device or artifice obliterated or rendered unintelligible, he is bound by its terms so far as the contractual feature is concerned. [The St. Louis, K. C. & N. Ry. Co. v. Cleary, 77 Mo. l. c. 637; O’Bryan v. Kinney, 74 Mo. 125; Wyrick v. M. K. & T. Ry. Co., 74 Mo. App. 406; Patterson v. Railway Co., 56 Mo. App. l. c. 662; Mires v. Railroad, 134 Mo. App. l. c. 386, 114 S. W. 1052; Wood v. Steamboat Fleetwood, 22 Mo. l. c. 562.]
The contention that the instrument set out in the statement in this opinion is not a bill of lading is untenable because it is an instrument issued by a carrier to a shipper in which the carrier receipts for the goods and agrees to haul them for a certain price, and it makes no difference so far as that is concerned whetlier the form was furnished by the shipper or the carrier; it meets all the requirements of a bill of lading, and in fact it was the only paper issued by the carrier to show the obligation in this transaction.
I do not believe it is necessary to decide whose duty it was to see that the proper notations appeared on the bill of lading and the waybill. When the bill of lading was issued and accepted without them, the amount the shipper had to pay became fixed under the rules and regulations of the Interstate Commerce Commission; that amount was due and owing and must have been paid regardless of the good faith of the transaction. The shipper and carrier then had their contractual relations fixed, which, under the law governing this case, they could not change by agreement *132at that time, nor could they subsequently agree upon a different amount.
There is no doubt that in many cases the Interstate Commerce Law works injustice, but Congress by the Constitution is given power to pass laws for the general welfare of the country, and in its wisdom it has seen fit to enact this law; it is to the general welfare and not to the particular welfare of individuals that courts must look and see that the law is strictly enforced, and especially is this true where by an act of omission or commission parties have transgressed the law. In this particular case I feel certain that it works a hardship on the respondent, but to allow the respondent to escape the payment the law has fixed would be against the general welfare and render ineffectual a measure designed for its benefit. Fortunately, where such particular cases work hardships on the individual, there is an arbiter to which he may go for redress; and from the-very nature of the law and the exigencies of the case and for the keeping of rates fixed and certain, that arbiter must necessarily be the Interstate Commerce Commission; that is his way, and it is the only way open for redress; he may there have his day in court, press the merits of his demand and thus not be denied a hearing, and an adjudication of his rights.
It is my opinion that the trial court erred in directing a verdict for the respondent and that the judgment should be reversed and the cause remanded for a trial in conformity with the views herein expressed. I therefore dissent from the result reached by a majority of- the court.